Citation Nr: 1707242	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-38 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for nephrolithiasis (kidney disease), to include as secondary to the Veteran's service connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran had active military service from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for kidney disease on both a direct and secondary basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that his kidney disease, diagnosed in 2002, was caused by his service connected diabetes mellitus.  During the Veteran's April 2013 VA examination, the examiner stated that the Veteran's microalbuminuria and diabetic retinopathy, both of which are indicators of diabetic kidney disease, occurred after the Veteran's diagnosis of kidney disease.  Therefore, the examiner opined that the Veteran's diabetes did not cause his kidney.  However, the examiner did not discuss whether or not the Veteran's diabetes aggravated his kidney disease.  An addendum opinion is required to address that question.

In addition, as documented in his August 2015 VA examination for a separate disability, the Veteran's diabetes is noted to have begun as early as January 1994.  The April 2013 VA examiner noted that he only had access to, and therefore only reviewed, records beginning in 2002.  However, after this examination, records prior to 2002 were obtained.  The examiner did not have the opportunity to review records prior to 2002.  Therefore, a new examination is warranted as the April 2013 examiner relied on incomplete facts in determining whether or not the Veteran's kidney disease was caused or aggravated by his service connected diabetes.  

Furthermore, in August 2013, a private physician, Dr. G.M., stated that the Veteran's kidney disease is likely related to his diabetes.  On remand, a VA examiner must consider this evidence and reconcile any conflicting opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward a copy of the Veteran's claims file, to include a copy of this Remand, to the VA examiner who conducted the August 2013 VA examination or, if that examiner is not available, to another qualified VA medical professional for an addendum opinion.

After reviewing the Veteran's claims file, to include treatment records prior to 2002, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disease was caused by his service-connected diabetes mellitus that was diagnosed in January 1994?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disease was permanently worsened (aggravated) by his service-connected diabetes mellitus that was diagnosed in January 1994?

A complete rationale should be provided for all opinions given.  The examiner should specifically review Dr. G.M.'s August 2013 treatment note stating that the Veteran's kidney disease is likely related to his diabetes and provide a rationale for any conflicting opinion.

A new examination of the Veteran is only required if the medical professional providing the opinions finds one is necessary.

3. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




